Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/14/21 overcome the anticipation rejection over Williams and the obviousness rejection over Ruzza and Jahnke set forth in the office action mailed 12/22/20, but do not overcome the obviousness rejection over Williams and Yoon, which is maintained and applied to amended claim 1 and dependent claims as necessitated by the amendment. A new ground of rejection for claim 7 over Kimura, necessitated by the amendment, has been set forth below. While only claim 7 has been rejected over Kimura so that the current office action can be made final, it is noted that claims 1, 3 and 5-6 would also be rejectable over Kimura, and in the interest of compact prosecution, an explanation of how those claims would be rejected over Kimura has also been given below.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Pat. No. 4,294,853) in view of Yoon (U.S. PG Pub. No. 2010/0043301).
In column 4 lines 22-27 Williams discloses a concentrate comprising 36 parts of a chelating agent and 5.33 parts of silica. In column 1 lines 40-60 and the reference’s claims 2 and 4-5 Williams discloses that typical chelating agents include disodium or potassium salts of EDTA, meeting the limitations of component (b) of claim 1. As silica meets the limitations of component (a) of claim 1, and the ratio of chelating agent to 
Williams does not disclose the further inclusion of a water-soluble polymer and talc.
Yoon, in paragraphs 16-18, discloses a water-based cutting fluid comprising a water-soluble polymer, as recited in amended claim 1, and a ceramic powder. In paragraph 31 Yoon discloses that the ceramic powder can be talc, as recited in claim 3. The inclusion of the talc and water-soluble polymer of Yoon in the cutting fluid of Williams therefore meets the limitations of claims 1-3 and 5-6.
It would have been obvious to one of ordinary skill in the art to include the talc and water-soluble polymer of Yoon in the cutting fluid of Williams, in order to improve the lubricity of the cutting fluid (paragraphs 26 and 30 of Yoon) and in order to reduce the heat generated during cutting work (paragraph 36 of Yoon). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (WO 00/53705 A1).
An English-language machine translation of Kimura, which is attached, has been used in setting forth this rejection, and the page numbers referred to herein are those of the machine translation. On page 2 Kimura discloses an aqueous lubricant for plastic working, comprising (a) inorganic fine spherical particles, (b) an aqueous adhesive, (d) inorganic powder, and (f) lubricating aid. Kimura discloses that (a) can be silica, as recited in claim 1, and that (b) can be polyvinyl alcohol, a water soluble polymer as recited in amended claim 1. Kimura also discloses that (b) can be various sodium salts of organic polymers, which are also water soluble and meet the limitations of the water soluble polymer of claim 1. On page 3 Kimura discloses that the lubricating aid can be sodium adipates, sodium maleate, or sodium phthalate, meeting the limitations of the alkali metal salt of an organic acid of claim 1. On page 3 Kimura further discloses that (d) can be talc, as recited in claim 3. On page 2 Kimura discloses that the composition comprises at least 10% by weight of water, meeting the limitations of claim 6. On page 5 Kimura discloses that the composition can comprise a non-ionic surfactant, as recited in claim 5. Kimura does not specifically disclose a concentration ratio of alkali metal salt to silica within the range recited in claim 1, or a concentration ratio of alkali metal salt to silica and talc within the range recited in claim 7. 
On page 2, Kimura discloses that component (a) silica is present in an amount of 0.1 to 70% by weight, and component (f) alkali metal salt is present in an amount of less than 20% by weight, leading to a ratio of alkali metal salt to silica of less than 200, overlapping the range recited in claim 1. Kimura further discloses that (d) talc is present In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claim 7 is rendered obvious over Kimura. Additionally, while not rejected here, claims 1, 3, and 5-6 would also be rejectable over Kimura.

Response to Arguments
Applicant's arguments filed 2/14/21 regarding the rejection over Williams and Yoon have been fully considered but they are not persuasive. Applicant argues that Williams and Yoon are drawn to a cutting fluid rather than a plastic working fluid. However, the preamble to claim 1 is an intended use recitation, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the composition of Williams and Yoon meets the compositional limitations of the claims it is considered capable of performing the intended use as a lubricant composition for plastic working, and applicant has not provided evidence to the contrary. Applicant argues that Williams and Yoon do not disclose the alleged advantageous effects of the claimed composition, but applicant has not provided a showing of unexpected results in accordance with MPEP prima facie case of obviousness over Williams and Yoon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771